DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 16 have been cancelled.
Claims 1-4, 6-15, and 17-20 are presented for examination.
Claims 1-4, 6-15, and 17-20 are currently rejected.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 13, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Abstract has been amended to overcome the objection to the specification. The specification objection has been withdrawn.
	The drawings, particularly Fig. 7, has been edited to reflect the elements in the description. The previous drawing objection has been withdrawn.
Response to Arguments
Applicant’s arguments, see Applicant Remarks pages 10-16, filed on February 23, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection has been withdrawn. 
Regarding 35 U.S.C. § 102, the Applicant has amended the claims to overcome the 35 U.S.C. § 102 rejection.  Therefore, the previous 35 U.S.C. § 102 rejection has been withdrawn.
Regarding 35 U.S.C. § 103, the Applicant argues:
“As described at paragraph [0034] of the published application, the vehicle identifier
module 205 determines a vehicle identifier from among a plurality of vehicle identifiers. Each
probe point includes at least a location and a timestamp to indicate where and when the probe
point was collected. The vehicle that collected the probe point will have a plurality of unique
vehicle identifiers for privacy purposes. A vehicle identifier from among the plurality of vehicle
identifiers will be assigned to every probe point.
	Hannah is silent as to a vehicle identifier from among the plurality of vehicle identifiers
will be assigned to every probe point. There is no reshuffling or rotating of a plurality of vehicle
identifiers for a vehicle, much less that each vehicle identifier is assigned a probe point.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Paragraph [0034] of the published application merely describes a vehicle identifier, but does not specifically define it, leaving it to be interpreted broadly. Under the broadest reasonable interpretation, a vehicle identifier may be a license plate, among a plurality of unique vehicle identifiers such as a license plate or a vehicle identification number (VIN).
As cited in the pertinent prior art, Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator) (e.g., time of the detected vehicle event, time of generating the vehicle event report), vehicle identification information (e.g., vision sensor unique identifiers (MAC addresses), VIN of the vehicle), and/or various other information.” Therefore, Zachary in combination with Hannah teaches “that each vehicle identifier is assigned a probe point,” as argued above.
Furthermore, Hannah [0049] discloses that a salt may add a random numeric value to the vehicle identifier before running it through a hashing algorithm, ultimately randomizing the vehicle identifier. As recited in claim 6 of the instant application filed on February 23, 2022, “the rotation or the shuffling is performed randomly.” The Examiner notes that a randomizing the permutation of characters is synonymous to a random rotation or shuffling. For these reasons, Zachary in combination with Hannah teaches “a vehicle identifier from among the plurality of vehicle identifiers,” as argued above.
Therefore, the Examiner maintains that the claims are unpatentable over Zachary (U.S. Patent Application Publication No. 20190385269) in view of Hannah (U.S. Patent Application Publication No. 20160097648).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachary (U.S. Patent Application Publication No. 20190385269) in view of Hannah (U.S. Patent Application Publication No. 20160097648).

Regarding claim 1, Zachary teaches the method comprising:
receiving probe point from a vehicle, wherein the probe point includes a location of the vehicle and a timestamp indicating when the location was determined by a location sensor;
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
determining a vehicle identifier from among a plurality of vehicle identifiers assigned to the vehicle based on the timestamp, wherein the plurality of vehicle identifiers are applicable for assigning at different respective time slots
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator) (e.g., time of the detected vehicle event, time of generating the vehicle event report), vehicle identification information (e.g., vision sensor unique identifiers (MAC addresses), VIN of the vehicle), and/or various other information.”
The Examiner notes that the term “identifier” is broad and has been interpreted to be vehicle identification based on broadest reasonable interpretation.
generating a hashed vehicle identifier by using a hash function on the determined vehicle identifier and the timestamp; 
Zachary [0068] discloses “In other embodiments, each block can include a plurality of blockchain transactions, each of which can be hashed and then combined (using one or more parent hashes) to form the blockchain hash (or root hash).”
Zachary [0069] discloses “Each blockchain transaction can include a vehicle identifier and event data.”
and reporting the probe point using the hashed vehicle identifier to identify the probe point.  
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
While Zachary does not expressly teach:
wherein the vehicle identifier is determined based on a rotation or a shuffling of the plurality of vehicle identifiers;
Zachary in combination with Hannah teaches:
wherein the vehicle identifier is determined based on a rotation or a shuffling of the plurality of vehicle identifiers;
Hannah [0049] discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.”
The Examiner notes that the use of random numeric values before being run through the hash aligns with [0033] of the instant specification (“The method for rotating or shuffling through different vehicle identifiers is varied and can be done in a random manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 2, Zachary in combination with Hannah teaches the method of claim 1, wherein Zachary further teaches:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0025] discloses “a global navigation satellite system (GNSS) that is configured to determine a vehicle location of the vehicle based on receiving a plurality of GNSS signals from a plurality of GNSS satellites, wherein the vehicle location is included as a part of the vehicle event report message.”
Zachary [0068] discloses “The time indicator can be a value that identifies a particular time and date for the block, which can be a time of a vehicle event, a time in which the block was constructed, or the time at which the block was validated. In some embodiments, multiple timestamps can be included.”
Zachary [0085] discloses “The vehicle state information can include vehicle location information (e.g., the vehicle's location, trajectory, projected/estimated route or path, previous location information)…”

Regarding claim 3, Zachary in combination with Hannah teaches the method of claim 1, wherein Zachary further teaches:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses “…any one or more of the vision sensors 42-46 are configured to capture vision data upon the occurrence of receiving a command or request from another vehicle system module (VSM) to capture vision data…the capture command can include the hash to be embedded or can be followed or preceded by a message including the hash to be embedded. For example, the capture command, the hash inclusion indicator, and the hash can be sent in the same or different messages at the same or different times.”

Regarding claim 4, Zachary in combination with Hannah teaches the method of claim 1, wherein Zachary further teaches:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator)…”
Zachary [0086] discloses “the vehicle event report message (and/or the event data itself) can include vision-related data that is captured at or around a time of the event, such as a period of time starting prior to the event.”

Regarding claim 6, Zachary in combination with Hannah teaches the method of claim 1, wherein Hannah further teaches:
the rotation or the shuffling is performed randomly.  
Hannah [0049] discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.”
The Examiner notes that the use of random numeric values before being run through the hash aligns with [0033] of the instant specification (“The method for rotating or shuffling through different vehicle identifiers is varied and can be done in a random manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate a random rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 7, Zachary in combination with Hannah teaches the method of claim 1, wherein Hannah further teaches:
the probe point is reported to a server associated with a service provider, and wherein the server decodes the hashed vehicle identifier using the hash function to determine the vehicle identifier.
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 8, Zachary in combination with Hannah teaches the method of claim 1, wherein Hannah further teaches:
the server aggregates the probe point with one or more other probe points decoded that are associated with any of the plurality of vehicle identifiers that have been decoded by the server.  
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
Hannah [0049] discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.”
The Examiner notes that the use of random numeric values before being run through the hash aligns with [0033] of the instant specification (“The method for rotating or shuffling through different vehicle identifiers is varied and can be done in a random manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 9, Zachary in combination with Hannah teaches the method of claim 1, wherein Zachary further teaches:
the timestamp is generated by a positioning system used by the location sensor.  
Zachary [0035] discloses “The GNSS receiver 22 can be configured for use with various GNSS implementations, including global positioning system (GPS) for the United States… For example, the GNSS receiver 22 may be a GPS receiver, which may receive GPS signals from a constellation of GPS satellites 60.”
 The Examiner notes that GNSS inherently contains a timestamp (see https://gnss-compare.readthedocs.io/en/latest/user_manual/gnss_basics.html for further explanation).

Regarding claim 10, Zachary teaches the apparatus comprising:
at least one processor;
Zachary [0021] discloses “…wherein the vehicle electronics system includes computer instructions that, when executed by one or more processors…”
and at least one memory including computer program code for one or more programs
Zachary [0021] discloses “…a wireless communications device that includes wireless communication circuitry, a processor, and memory; and a vision sensor that includes a processor and memory; wherein the vehicle electronics system includes computer instructions…”
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: receive a probe point from a vehicle, wherein the probe point is paired with a hashed vehicle identifier, and wherein the hashed vehicle identifier was generated using a hash function on a timestamp of the probe point and a vehicle identifier determined among a plurality of vehicle identifiers assigned to the vehicle based on different respective time slots corresponding to the timestamp;
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
Zachary [0068] discloses “In other embodiments, each block can include a plurality of blockchain transactions, each of which can be hashed and then combined (using one or more parent hashes) to form the blockchain hash (or root hash).”
Zachary [0069] discloses “Each blockchain transaction can include a vehicle identifier and event data.”
While Zachary does not expressly teach:
decode the vehicle identifier from the hashed vehicle identifier using the hash function;
and aggregate the probe point with one or more other probe points to determine a vehicle path, wherein the one or more other probe points are associated with any of the plurality of vehicle identifiers of the vehicle that have been decoded.
Zachary in combination with Hannah teaches:
decode the vehicle identifier from the hashed vehicle identifier using the hash function;
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
and aggregate the probe point with one or more other probe points to determine a vehicle path, wherein the one or more other probe points are associated with any of the plurality of vehicle identifiers of the vehicle that have been decoded.  
Hannah [0073] discloses “…allows the identity of the user and the license number to be known and saved, i.e., any identity related security encryption can be decrypted in the PPS. After performing any necessary fraud checks using its database of license numbers and permission requests (e.g., ensuring there is only one permission request for each vehicle at any given time, and only for legitimate license numbers), the PPS can then anonymize the request, including substituting a salted hash of the license number, and pass it on to the central MATS server.”
Hannah [0049] discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.”
The Examiner notes that the use of random numeric values before being run through the hash aligns with [0033] of the instant specification (“The method for rotating or shuffling through different vehicle identifiers is varied and can be done in a random manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to explicitly teach decoding using a hash function and aggregate probe points, as taught in Hannah, in order to enhance traffic information precision (Hannah [0041]) and provide privacy (Hannah [0047]).

Regarding claim 11, Zachary in combination with Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
the apparatus is further caused to: provide the probe point, the one or more other probe points, the vehicle path, or a combination thereof as an output for providing a location-based service.  
Zachary [0044] discloses “…the vision sensors 42-46 capture image data (or other vision data) that is then used to inform the vehicle 12 of traffic conditions and/or other environmental information. Environmental information refers to information regarding an area surrounding or nearby the vehicle that is or can be useful in one or more vehicle operations, such as an autonomous driving operation. For example, environmental information includes roadway features, such as route or pathway information…”

Regarding claim 12, Zachary in combination with Hannah teaches the apparatus of claim 11, wherein Zachary further teaches:
location-based service includes delivering traffic incident messages, determining traffic flow, generating mapping data, or a combination thereof.  
Zachary [0044] discloses “In one embodiment, the vision sensors 42-46 capture image data (or other vision data) that is then used to inform the vehicle 12 of traffic conditions and/or other environmental information…For example, environmental information includes roadway features, such as route or pathway information (e.g., curvature, lane width, shoulder width, number of lanes, types of lanes), roadway signage (e.g., speed limit signs, passing/no passing signs, weight limit signs, stop signs, traffic lights or other traffic signals, street signs, exit signs), weather conditions (e.g., ambient temperature, precipitation), and the like.”

Regarding claim 13, Zachary in combination with Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0025] discloses “a global navigation satellite system (GNSS) that is configured to determine a vehicle location of the vehicle based on receiving a plurality of GNSS signals from a plurality of GNSS satellites, wherein the vehicle location is included as a part of the vehicle event report message.”
Zachary [0068] discloses “The time indicator can be a value that identifies a particular time and date for the block, which can be a time of a vehicle event, a time in which the block was constructed, or the time at which the block was validated. In some embodiments, multiple timestamps can be included.”
Zachary [0085] discloses “The vehicle state information can include vehicle location information (e.g., the vehicle's location, trajectory, projected/estimated route or path, previous location information)…”

Regarding claim 14, Zachary in combination with Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses “…any one or more of the vision sensors 42-46 are configured to capture vision data upon the occurrence of receiving a command or request from another vehicle system module (VSM) to capture vision data…the capture command can include the hash to be embedded or can be followed or preceded by a message including the hash to be embedded. For example, the capture command, the hash inclusion indicator, and the hash can be sent in the same or different messages at the same or different times.”

Regarding claim 15, Zachary in combination with Hannah teaches the apparatus of claim 10, wherein Zachary further teaches:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator)…”
Zachary [0086] discloses “the vehicle event report message (and/or the event data itself) can include vision-related data that is captured at or around a time of the event, such as a period of time starting prior to the event.”

Regarding claim 17, Zachary teaches the non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
receiving probe point from a vehicle, wherein the probe point includes a location of the vehicle and a timestamp indicating when the location was determined by a location sensor;
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
determining a vehicle identifier from among a plurality of vehicle identifiers assigned to the vehicle based on the timestamp, wherein the plurality of vehicle identifiers are applicable for assigning at different respective time slots;
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator) (e.g., time of the detected vehicle event, time of generating the vehicle event report), vehicle identification information (e.g., vision sensor unique identifiers (MAC addresses), VIN of the vehicle), and/or various other information.”
The Examiner notes that the term “identifier” is broad and has been interpreted to be vehicle identification based on broadest reasonable interpretation.
generating a hashed vehicle identifier by using a hash function on the determined vehicle identifier and the timestamp;
Zachary [0068] discloses “In other embodiments, each block can include a plurality of blockchain transactions, each of which can be hashed and then combined (using one or more parent hashes) to form the blockchain hash (or root hash).”
Zachary [0069] discloses “Each blockchain transaction can include a vehicle identifier and event data.”
and reporting the probe point using the hashed vehicle identifier to identify the probe point.  
Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event…”
While Zachary does not expressly teach:
wherein the vehicle identifier is determined based on a rotation or a shuffling of the plurality of vehicle identifiers;
Zachary in combination with Hannah teaches:
wherein the vehicle identifier is determined based on a rotation or a shuffling of the plurality of vehicle identifiers;
Hannah [0049] discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.”
The Examiner notes that the use of random numeric values before being run through the hash aligns with [0033] of the instant specification (“The method for rotating or shuffling through different vehicle identifiers is varied and can be done in a random manner.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle detection of Zachary to incorporate determining a vehicle identifier based on a rotation or shuffling of vehicle identifiers, as taught in Hannah, in order to “to provide privacy and/or to anonymize requests to travel and/or vehicle identifiers (such as license plate numbers or vehicle identification number)” (Hannah [0018]).

Regarding claim 18, Zachary in combination with Hannah teaches the non-transitory computer-readable storage medium of claim 17, wherein Zachary further teaches:
each vehicle identifier of the plurality of vehicle identifiers is used for assigning to at least two probe points from the vehicle.  
Zachary [0025] discloses “a global navigation satellite system (GNSS) that is configured to determine a vehicle location of the vehicle based on receiving a plurality of GNSS signals from a plurality of GNSS satellites, wherein the vehicle location is included as a part of the vehicle event report message.”
Zachary [0068] discloses “The time indicator can be a value that identifies a particular time and date for the block, which can be a time of a vehicle event, a time in which the block was constructed, or the time at which the block was validated. In some embodiments, multiple timestamps can be included.”
Zachary [0085] discloses “The vehicle state information can include vehicle location information (e.g., the vehicle's location, trajectory, projected/estimated route or path, previous location information)…”

Regarding claim 19, Zachary in combination with Hannah teaches the non-transitory computer-readable storage medium of claim 17, wherein Zachary further teaches:
the different respective time slots have a probe reporting time that overlaps between successive time slots of the different respective time slots.  
Zachary [0042] discloses “…any one or more of the vision sensors 42-46 are configured to capture vision data upon the occurrence of receiving a command or request from another vehicle system module (VSM) to capture vision data…the capture command can include the hash to be embedded or can be followed or preceded by a message including the hash to be embedded. For example, the capture command, the hash inclusion indicator, and the hash can be sent in the same or different messages at the same or different times.”

Regarding claim 20, Zachary in combination with Hannah teaches the non-transitory computer-readable storage medium of claim 17, wherein Zachary further teaches:
the different respective time slots have a consistent probe reporting interval for a duration of a probe reporting time corresponding to the different respective time slots.  
Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator)…”
Zachary [0086] discloses “the vehicle event report message (and/or the event data itself) can include vision-related data that is captured at or around a time of the event, such as a period of time starting prior to the event.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662